Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on December 7, 2021 has been entered and made of record.  Claims 1-20 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the 112(b) rejection is withdrawn.
Applicant’s arguments with respect to 102 and 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Borkar et al. (US 2014/0172850) in view of Witkowski (US Pat. 6449609).
Referring to claim 1, Borkar discloses a method of transforming a certain query, comprising: 
determining to apply a rewrite technique to a query that specifies a semi-join between a first relation and a second relation based on a join predicate, said first relation being preserving with respect to said semi-join and said second relation being non-preserving with respect to said semi-join [figs. 2A-2C; pars. 27, 45, 49, and 50; a request for a subset of data from a plurality of tables (which would include at least a first table) is received; the request can include one or more criteria for the subset of data; for example, the request may ask for all rows in an Employee table that meet the criteria EmployeeAddress.state = CA in an Employee Address table (i.e., a semi-join between the Employee table and the Employee Address table with the join predicate based on an employee’s state); in response to the request, an expanded plan space is generated using rewrite rules to retrieve subset tables based on the subset criteria; for example, a subset table may be generated using a rewrite rule that means a semijoin operation between two tables is equivalent to an innerjoin operation between the same two tables]; and
applying said rewrite technique to generate a rewritten query that: 
projects a unique identifier column for each tuple in the first relation [figs. 2A-2C; par. 50; note projection of columns of the first table (e.g., the Employee Table), which includes the primary key of the first table (e.g., “eid”)]; 
replaces the semi-join with an inner join based on the join predicate [figs. 2A-2C; par. 50; note replacing of the semijoin operation with the innerjoin operation]; and 
specifies an operator that eliminates duplicates of rows generated by the inner join that have a duplicate unique identifier in said unique identifier column [par. 50; note duplicate elimination of the columns of the first table].
Borkar does not appear to explicitly disclose said query not specifying any projection of a unique identifier column of said first relation; and that the projecting is to an inner query block of said rewritten query.
However, Witkowski discloses aid query not specifying any projection of a unique identifier column of said first relation; and that the projecting is to an inner query block of said rewritten query [col. 6, lines 5-15col. 7, lines 60 – col. 8, line 8; col. 9, lines 14-31; a first query specifying a semijoin of two tables is rewritten to a second query based on an inner join between the two semijoined tables; the first query is transformed into a second query that uses a materialized view (i.e., projection) which contains a column that allows individual rows to be uniquely distinguished (i.e., no duplicate rows)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the query processing taught by Borkar to use materialized views as taught by Witkowski. The motivation for doing so would have been to save computer resources [Witkowski, col. 3, lines 44-49].
Referring to claim 2, Borkar discloses wherein said first relation is a first table, said second relation is a second table [figs. 2A-2C, 12, and 13; pars. 49-53; note possible second tables (e.g., tables specified in the request, subset tables, and staging tables)] and said identifier column contains row identifiers [figs. 2A-2C; par. 50; the primary key, by definition, is a row identifier].
Referring to claim 3, Borkar discloses wherein projects a unique identifier column for each tuple in the first relation includes adding an identifier column to said first relation [figs. 2A-2C; par. 50; note the primary key column].
Referring to claim 4, Borkar discloses wherein said second relation is intermediate result, wherein the method further includes applying another rewrite technique that specifies how to form unique identifiers for said unique identifier column [figs. 2A-2C, 12, and 13; pars. 49-53; note possible second tables (e.g., tables specified in the request, subset tables, and staging tables); also note different states required before final result, which are achieved via different rewrite rules].
Referring to claim 11, see at least the rejection for claim 1. Borkar further discloses one or more non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the claimed functions [fig. 14; par. 64; note processing unit and memory for executing computer-executable instructions implementing the described techniques].
Referring to claim 12, see the rejection for claim 2.
Referring to claim 13, see the rejection for claim 3.
Referring to claim 14, see the rejection for claim 4.

Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borkar in view of Bello et al. (US 6,496,819).
Referring to claim 5, Borkar discloses a method of transforming a query, comprising:
determining whether to apply each rewrite technique of a plurality of rewrite techniques [pars. 51-54; one or more rewrite rules are selected from a variety of rewrite rules to generate a query plan] to a particular version of said query; wherein said query specifies a particular semi-join between a first relation and a second relation based on a join predicate, said first relation being preserved with respect to said semi-join and said second relation being none preserving with respect to said semi-join [figs. 2A-2C; pars. 27, 45, 49, and 50; a request for a subset of data from a plurality of tables (which would include at least a first table) is received; the request can include one or more criteria for the subset of data; for example, the request may ask for all rows in an Employee table that meet the criteria EmployeeAddress.state = CA in an Employee Address table (i.e., a semi-join between the Employee table and the Employee Address table with the join predicate based on an employee’s state); in response to the request, an expanded plan space is generated using rewrite rules to retrieve subset tables based on the subset criteria; for example, a subset table may be generated using a rewrite rule that means a semijoin operation between two tables is equivalent to an innerjoin operation between the same two tables]; 
wherein said plurality of rewrite techniques include a plurality of semi-join rewrite techniques [pars. 49-54; the variety of rewrite rules include semijoin rewrite rules] that include: 
post-join semi-join rewrite that generates a rewritten version of said query that: 
replaces the semi-join with an inner join based on the join predicate [figs. 2A-2C; par. 50; note projection of columns of the first table (e.g., the Employee Table), which includes the primary key of the first table (e.g., “eid”)]; 
projects a unique identifier column for each tuple in the second relation [figs. 2A-2C; par. 50; note replacing of the semijoin operation with the innerjoin operation]; AND
specifies an operator that eliminates duplicates of rows generated by the inner join that have duplicate unique identifier in unique identifier column [par. 50; note duplicate elimination of the columns of the first table]; AND
semi-join substitution that generates a rewritten version of said query that replaces the semi-join with an inner join based on the join predicate when the join predicate on the second relation references on a column in a second table... [figs. 2A-2C; par. 50; note replacing of the semijoin operation with the innerjoin operation]; AND
determining whether to apply each rewrite technique of a plurality of rewrite techniques includes determining to apply one semi-join rewrite techniques of said plurality of semi-join rewrite techniques to rewrite to said particular version of said query thereby replacing said particular semi join with a replacement inner join [pars. 50-54; note replacing of the semijoin operation with the innerjoin operation may be performed based on cost].
Though Borkar discloses semi-join substitution with duplicate elimination [par. 50], Borkar does not appear to explicitly disclose that the semi-join substitution is performed when the second table contains no duplicate values.
However, Bello discloses that the semi-join substitution is performed when the second table contains no duplicate values [col. 15, lines 40-5; duplicate removal is only performed if a materialized view contains duplicate rows, which means that duplicate removal is not performed when the materialized view does not contain duplicate rows).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the query optimization taught by Borkar so that the semijoin rewrite rule does not require duplicate elimination if the projection does not contain duplicate rows as taught by Bello. The motivation for doing so would have been to avoid performing an additional step that is unnecessary [Bello, col. 15, lines 45-57].
Referring to claim 6, Bello discloses wherein said plurality of rewrite techniques include a plurality of semi-join rewrite techniques further include: pre-join semi-join rewrite that generates a rewritten version of said query that replaces the semi-join with an inner join after applies distinct operation on a column in a second table that is referenced in the join predicate [col. 15, lines 40-49; duplicate removal is accomplished by performing a DISTINCT operation on a materialized column].
Referring to claim 7, Borkar discloses wherein determining to apply one semi-join rewrite techniques to rewrite to said particular version of said query includes: generating a plurality of rewritten queries by, for each semi-join rewrite technique of said plurality of semi-join rewrite techniques, applying said each semi-join rewrite technique to a same particular version of said query to generate a respective rewritten query of said plurality of rewritten queries that corresponds to said each semi-join rewrite technique; AND generating a respective execution cost for each rewritten query of said plurality of rewritten queries; selecting a rewritten query of said plurality of rewritten queries that has a lowest respective execution cost.
Referring to claim 8, Borkar discloses determining whether to apply each rewrite technique of a plurality of rewrite techniques includes: applying each rewrite technique of said plurality of techniques to said particular version of the query to generate a candidate rewritten version of said query; comparing an execution cost of said candidate rewritten version of said query to an execution cost of said particular version of the query; AND determining whether to retain said candidate rewritten version of said query or said particular version of the query based said comparing [pars. 50-54; rewrite rules are selected from the variety of rewrite rules based on cost].
Referring to claim 9, Borkar discloses wherein said plurality of rewrite techniques includes a first rewrite technique that does not belong to said plurality of semi-join rewrite techniques, wherein determining to apply one semi-join rewrite techniques of said plurality of semi-join rewrite techniques occurs after determining whether to apply said first rewrite technique [pars. 50-54; the variety of rewrite rules include non-semijoin rewrite rules that can be performed at different stages, which means that a non-semijoin rewrite rule can be performed before or after a semijoin rewrite rule depending on which stage the semijoin rewrite rule is applied].
Referring to claim 10, Borkar discloses wherein said plurality of rewrite techniques includes a second rewrite technique that does not belong to said plurality of semi-join rewrite techniques, wherein determining to apply one semi-join rewrite techniques of said plurality of semi-join rewrite techniques occurs before determining whether to apply said second rewrite technique [pars. 50-54; the variety of rewrite rules include non-semijoin rewrite rules that can be performed at different stages, which means that a non-semijoin rewrite rules can be performed before or after a semijoin rewrite rule depending on which stage the semijoin rewrite rule is applied].
Referring to claim 15, see the rejection for claim 5.
Referring to claim 16, see the rejection for claim 6.
Referring to claim 17, see the rejection for claim 7.
Referring to claim 18, see the rejection for claim 8.
Referring to claim 19, see the rejection for claim 9.
Referring to claim 20, see the rejection for claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157